Notice of Non-Compliant Amendment in Reissue
The 07/25/2022 response to the 05/02/2022 Non-Final Office action proposes amendments to the claims that do not comply with 37 CFR 1.173(b)-(g), which sets forth the manner of making amendments in reissue applications. 
For example, claims 19-35 are new claims (relative to the patent) that were added by preliminary amendment upon the filing of the instant reissue application on 11/26/2019.  New claims are always completely underlined per 37 CFR 1.173(d) and (g).  However, the changes made to the new claims with respect to the immediately previous amendment, should be explained in the Remarks section (see MPEP 1453, Roman Numeral V, D, entitled “Amendment of New Claims”1.  Thus, claims 19-21, 23-25, and 27 as they now appear in the 07/25/2022 claims set, could be put in the Remarks section as an explanation of how those claims are being amended, but the appearance of the those claims in the claims set should show them completely underlined since they are new claims vis-à-vis the patent.  
Additionally, applicant MUST provide a detailed explanation of support for new claims 36-45 per 37 CFR 1.173(c)2 and MPEP 1453, Roman Numeral II, last paragraph3.
 A supplemental paper correctly amending the reissue application is required. 
A shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               Conferees: 	 /Patricia L Engle/		/GAS/		Reexamination Specialist	Gay Ann Spahn
		Art Unit 3993                          Supervisory Primary Examiner, AU 3993                                                                                                                                                                              


    
        
            
        
            
    

    
        1 An amendment of a "new claim" (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended "new claim" containing the amendatory material, and completely underlining the claim, including the claim number. Examiners may accept an amendment even if the claim number is not underlined or the status identifier(s) used is not a status identifier recommended by 37 CFR 1.173(b)(2)  or 1.121(c). Although 37 CFR 1.173(b)(2)  does not require using the status identifier "new", its use is recommended so that examiners can easily identify the presentation of new claim(s). The presentation cannot contain any bracketing or other indication of what was in the previous version of the claim. This is because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment. Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment. Also, per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change.
        2 (c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
        3 Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c)). Such an amendment after final rejection will not be entered.